DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on April 04, 2022 has been entered.
- Claims 1-4 and 6-9 are pending.
- Claims 1 and 6 have been amended.
- Claims 1-4 and 6-9 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “broadcasting a dynamic host configuration protocol (DHCP) probe message; establishing the connection of the operation and management channel between the base station and the server based on the channel establishment parameter obtained from a DHCP server when the channel establishment parameter returned by the DHCP server for the DHCP probe message is received; when no response message for the DHCP probe message is received, obtaining a historical channel establishment parameter stored in the base station when it is determined there is a connection exception on the operation and management channel, wherein the historical channel establishment parameter is a channel establishment parameter used by the base station in the past to establish the operation and management channel with the OSS server (Claims 1 and 6 ). “The closest prior art found is as follows:
Zhang et al. (Pub. No. US 2015/0341189 A1)- The base station traverses the learned VLAN IDs, and the base station sends a DHCP request to a DHCP server corresponding to each VLAN ID, where the DHCP request includes: the ESN number and one VLAN ID; the base station needs to send all the VLAN IDs, which are learned by the base station, to the DHCP server by using the DHCP request; and VLAN IDs carried by each DHCP request is different. The DHCP server receives the DHCP request from the base station, searches, according to the ESN number in the DHCP request, for an OM IP address corresponding to the ESN number, and if the OM IP address is found, sends a DHCP response message to the base station, where the DHCP response message includes: an OM IP address; and if the OM IP address is not found, skips sending the DHCP response message. After receiving the DHCP response message, the base station parses the DHCP response message to obtain the OM IP address, and establishes an OM IP address connection to a management channel of the wireless network manager by using the OM IP address.
Doherty et al. (Pub. No. US 2004/0264439 A1)- The DHCP servers 214 and 216 issue a lease and an IP address for the respective clients (i.e., clients IP phone 202 and firewall 204's DHCP client 215). In step 222, IP phone 202 detects its media access control (MAC) address. The MAC address to ensure the correct phone is registered. Dialed Number (DN), i.e., the number assigned to the phone, is programmed in and associated with by the Dynamic DNS/SW. This association is made during provisioning of the service. IP agent residing in IP phone 202 establishes a TCP/IP connection to the Dynamic DNS/SW 208which remains up as long as the phone is in service with keep-alive messages.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," broadcasting a dynamic host configuration protocol (DHCP) probe message; establishing the connection of the operation and management channel between the base station and the server based on the channel establishment parameter obtained from a DHCP server when the channel establishment parameter returned by the DHCP server for the DHCP probe message is received; when no response message for the DHCP probe message is received, obtaining a historical channel establishment parameter stored in the base station when it is determined there is a connection exception on the operation and management channel, wherein the historical channel establishment parameter is a channel establishment parameter used by the base station in the past to establish the operation and management channel with the OSS server“ (claims 1 and 6) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472